Citation Nr: 1722186	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2014, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable rating for bilateral hearing loss.  

In March 2011, the Veteran had another audiological test at a VA facility.  The Veteran was diagnosed with "bilateral mild to severe, mid to high frequency sensorineural hearing loss."  However, the claims file did not have the actual March 2011 audiological test results.  In November 2014, the Board remanded the case to the RO to obtain and associate these missing test results to the Veteran's claims file.  However, following remand, the March 2011 test results are still not in the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

Of note, the Veteran's last audiological examination was in April 2012.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain the audiometric readings pertaining to the March 21, 2011 VA audiology note authored by Thomas L. Schroader, from the VA Heartland-West, VISN 15.  If it is not possible to obtain the actual audiometric readings, the claims file should be documented accordingly.

In addition, contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Associate all new records to the claims file.  If VA is unable to obtain any outstanding records, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss disability.  The claims file should be made available to the appropriate examiner for review.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted in accordance with 38 C.F.R. § 4.85.  All findings should be reported in detail, to include the impact of the Veteran's hearing loss on his ability to maintain employment.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






